OPINION
BUSSEY, Judge:
Appellant, Larry Doyle Buzzard, hereinafter referred to as defendant, was charged, tried, and convicted in the District Court of Oklahoma County, Case No. CRF-72-387 for the offense of Embezzlement by Trustee, his punishment was fixed at five (5) years imprisonment and from said judgment and sentence, a timely appeal has been perfected to this Court.
At the trial, Herman King testified that on February 4, 1972, he operated a service station at Northeast 36th and Interstate 35 in Oklahoma City and also dealt in used cars. Shortly before noon that day defendant and another male subject came into the service station. The defendant told King that his company required him to have a later model automobile. King told the defendant that a 1966 model was the latest Cadillac that he had on hand but that he might be interested in selling him his personal car, a 1969 Cadillac. The defendant indicated interest in it and said he would come back later and look at it. The defendant returned in approximately one hour and waited until Mrs. King arrived with the car. The defendant stated “that is a nice looking automobile,” and he and his companion got in and drove off, leaving a late model Charger, which they had arrived in. The car was a Sedan DeVille; dark blue vinyl over white, tag number XG-3922. When defendant did not return by 6:00 p. m., King called the police department. King recovered his car from the Tulsa police on February 13th. A rental company later picked up the Charger left at King’s service station.
Detective King of the Oklahoma City Police Department testified that he investigated a theft of Mr. King’s Cadillac and also the theft of another 1969 Cadillac on February 4, 1972.
Detective Cullen of the Tulsa Police Department testified that on February 8, 1972, he was working surveillance at an apartment complex in Tulsa. He observed defendant driving a 1969 blue over white Cadillac, tag number XG-3922. He attempted to follow the defendant but lost the defendant in traffic. He returned to the parking lot and was in the process of impounding another stolen car when defendant returned in a Mercury, driven by *947one Ray Anderson. Cullen displayed his badge and ordered the car to halt. The Mercury accelerated and Cullen shot at the tire. The car then halted and defendant was arrested.
The defendant did not testify nor was any evidence offered in his behalf.
The first proposition asserts that the verdict is not supported by the evidence. We have repeatedly held that where there is competent evidence in the record from which the jury could reasonably conclude that the defendant was guilty as charged, the Court of Criminal Appeals will not interfere with the verdict since it is the exclusive province of the jury to weigh the evidence and determine the facts. Davis v. State, Okl.Cr., 473 P.2d 251.
The final proposition contends that the punishment is excessive. Suffice to say from the foregoing statement of facts the sentence imposed does not shock the conscience of this Court. The judgment and sentence is affirmed.
BLISS, P. J. and BRETT, J., concur.